

Telenav, Inc.
950 De Guigne Drive
Sunnyvale, CA 94085
September 23, 2015
Nokomis Capital, L.L.C.
2305 Cedar Springs Road, Suite 420
Dallas, TX 75201
Attn:    Brett Hendrickson
Gentlemen:
This letter (this “Agreement”) constitutes the agreement between Telenav, Inc.
(the “Company”), on the one hand, and Nokomis Capital, L.L.C. (“Nokomis”) and
each of the other related Persons (as defined below) set forth on the signature
pages to this Agreement (collectively with Nokomis, the “Nokomis Group”), on the
other hand. The Nokomis Group and its Affiliates (as defined below) and
Associates (as defined below) are collectively referred to as the “Investors.”
1.Within three business days following the date of this Agreement, the Company’s
Board of Directors (the “Board”) will take all action necessary to appoint
Richard Todaro (the “Nokomis Designee”) to the Board as a Class I director with
a term expiring at the Company’s Annual Meeting of Stockholders in respect of
the fiscal year ending June 30, 2016 (the “2016 Annual Meeting”).
2.    The Nokomis Group acknowledges and agrees that the Board also intends to
appoint another independent director, the identity of whom has been previously
disclosed to Nokomis (the “Telenav Designee”), to the Board as a Class I
director with a term expiring at the 2016 Annual Meeting, subject to such
candidate’s acceptance of the Board’s offer and completion of customary
background checks.
3.    The Company will cause one member of the Board (other than the Nokomis
Designee or, if applicable, the Telenav Designee) to resign prior to the
Company’s Annual Meeting of Stockholders in respect of the fiscal year ending
June 30, 2015. Following such resignation and during the Restricted Period (as
defined below), (a) the authorized size of the Board will be reduced to seven
members and will not be increased and (b) the Company will not take any action
to cause Class I to be comprised of less than three directors.
4.    During the Restricted Period, the Board will take all necessary steps to
appoint the Nokomis Designee as a member of the Compensation Committee. Other
than as provided in the previous sentence, the Board will determine the
membership of the Board’s committees in accordance with its usual practices.
5.    During the Restricted Period, if the Nokomis Designee ceases to be a
member of the Board for any reason, then the Nokomis Group will be entitled to
designate (and the Board will




--------------------------------------------------------------------------------



promptly appoint) another person (a “Nokomis Successor Designee”) to serve as a
director in place of the Nokomis Designee. Any Nokomis Successor Designee must
(a) be qualified to serve as a member of the Board under all applicable
corporate governance policies or guidelines of the Company and the Board and
applicable legal, regulatory and stock market requirements; (b) meet the
independence requirements with respect to the Company of the listing rules of
The NASDAQ Stock Market LLC or any successor thereto; and (c) be reasonably
acceptable to the members of the Board in the good faith exercise of their
fiduciary duties. If any Nokomis Successor Designee does not meet the
requirements of this paragraph 5, then the Nokomis Group may designate another
person as the Nokomis Successor Designee until an acceptable designee is found.
Upon becoming a member of the Board, the Nokomis Successor Designee will succeed
to all of the rights and privileges, and will be bound by the terms and
conditions, of the Nokomis Designee under this Agreement.
6.    The Investors understand that, as a condition to the appointment of the
Nokomis Designee, the Company may require the Nokomis Designee to agree in
writing, during the term of any service as a director of the Company, to
(a) comply with all policies, procedures, processes, codes, rules, standards and
guidelines applicable to members of the Board, including, without limitation,
the Company’s code of conduct, insider trading policy, Regulation FD policy,
related party transactions policy and corporate governance guidelines, in each
case as amended from time to time; and (b) keep confidential and not publicly
disclose discussions and matters considered in meetings of the Board and its
committees or other confidential information of the Company that the Nokomis
Designee receives from the Company, unless previously disclosed publicly by the
Company.
7.    Notwithstanding anything to the contrary in this Agreement, the Nokomis
Designee, during his term of service as a director of the Company, will not be
prohibited from acting in his capacity as a director or from complying with his
fiduciary duties as a director of the Company (including, without limitation,
voting on any matter submitted for consideration by the Board, participating in
deliberations or discussions of the Board and making suggestions or
recommendations or raising issues to the Board), all in accordance with the
agreement set forth in paragraph 6.
8.    During the Restricted Period, at each annual or special meeting of the
Company’s stockholders, the Nokomis Group will cause the Investors to (a) cause
all Voting Securities (as defined below) beneficially owned by them to be
present for quorum purposes; and (b) vote all Voting Securities beneficially
owned by them in a manner consistent with the recommendation of the Board.
9.    The Nokomis Designee will be (a) compensated for his service as a director
and will be reimbursed for his expenses on the same basis as all other
non-employee directors of the Company other than Ken Xie; (b)  granted
equity-based compensation and other benefits on the same basis as all other
non-employee directors of the Company other than Mr. Xie; and (c) entitled to
the same rights of indemnification and directors’ and officers’ liability
insurance coverage as the other non-employee directors of the Company as such
rights may exist from time to time.




--------------------------------------------------------------------------------



10.    From the date of this Agreement until 11:59 p.m., Pacific time, on the
day that is 15 days prior to the deadline for the submission of director
nominations in respect of the 2016 Annual Meeting (such period, the “Restricted
Period”), the Nokomis Group will not, and the Nokomis Group will cause each of
the Investors and its and their respective Affiliates, Associates principals,
directors, general partners, officers, employees, agents and representatives
acting on its respective behalf not to, in any way, directly or indirectly (in
each case, except as expressly permitted by this Agreement):
(a)    (i) make, participate in or encourage any “solicitation” (as such term is
used in the proxy rules of the Securities and Exchange Commission (the “SEC”))
of proxies with respect to the election or removal of directors or any other
matter or proposal; (ii) become a “participant” (as such term is used in the
proxy rules of the SEC) in any such solicitation of proxies or consents; or
(iii) seek to advise, encourage or influence any Person with respect to the
voting of any Voting Securities; provided, however, that except as set forth in
paragraph 8, nothing herein shall be interpreted to restrict the Investors’
ability to vote their shares on any proposal duly brought before the Company’s
stockholders as each member of the Investors determines in its sole discretion,;
(b)    initiate, propose or otherwise “solicit” (as such term is used in the
proxy rules of the SEC), directly or indirectly, the Company’s stockholders for
the approval of any shareholder proposal, whether made pursuant to Rule 14a-4 or
Rule 14a-8 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or otherwise, or cause or encourage any Person to initiate
or submit any such shareholder proposal;
(c)    (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board; (ii) seek, alone or in
concert with others, the removal of any member of the Board; or (iii) make a
request for any stockholder list or other similar Company records provided,
however, that nothing herein shall prohibit the Nokomis Designee from doing so
in his capacity as a director;
(d)    (i) form or join (whether or not in writing) in a partnership, limited
partnership, syndicate or other group, including, without limitation, a “group”
as defined pursuant to Section 13(d) of the Exchange Act, with respect to any
Voting Securities (other than any group comprised solely of Investors);
(ii) deposit any Voting Securities into a voting trust, arrangement or
agreement; or (iii) subject any Voting Securities to any voting trust,
arrangement or agreement, in each case other than solely with other Affiliates
of the Nokomis Group with respect to Voting Securities now or hereafter owned by
them;
(e)    act, alone or in concert with others, to (i) control or seek to control,
or influence or seek to influence, the management, the Board or the policies of
the Company (including, without limitation, any material change to the
capitalization or dividend policy of the Company or any material change in the
Company’s management, business or corporate structure); provided, however, that
nothing herein shall limit the Investors’ ability to communicate their views
with respect to the aforementioned privately to the Board and management of the
Company; or (ii) seek, propose or make any public statement with respect to any
merger, consolidation, business




--------------------------------------------------------------------------------



combination, tender or exchange offer, sale or purchase of assets, sale or
purchase of securities, dissolution, liquidation, restructuring,
recapitalization or similar transaction involving the Company or its
subsidiaries;
(f)    with respect to the Company or the Voting Securities, (i) communicate
with the Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv)
pursuant to the Exchange Act in a manner inconsistent with the provisions of
this paragraph 10; (ii) participate in, or take any action pursuant to, any
“proxy access” proposal adopted by the SEC; or (iii) conduct any nonbinding
referendum or “stockholder forum”;
(g)    publicly make or disclose any statement regarding any intent, purpose,
plan or proposal with respect to the Board or the Company, its management,
policies, affairs or assets, or the Voting Securities or this Agreement, that is
inconsistent with the provisions of this Agreement, including, without
limitation, any intent, purpose, plan or proposal that is conditioned on, or
would require, the waiver, amendment, nullification or invalidation of any
provision of this Agreement, or take any action that could require the Company
to make any public disclosure relating to any such intent, purpose, plan,
proposal or condition;
(h)    other than with other Affiliates of the Investor, enter into any
agreements, understandings or arrangements (whether written or oral), with, or
advise, finance, assist or encourage, any Person, in connection with any of the
foregoing;
(i)    sell, offer or agree to sell all or substantially all, directly or
indirectly, through swap or hedging transactions, derivative agreements or
otherwise, voting rights decoupled from the underlying Voting Shares held by the
Investors to any third party; and
(j)    (i) make or in any way participate as an offerer (as such term is defined
in Schedule TO under the Exchange Act), directly or indirectly, in any tender
offer, exchange offer, merger, business combination, recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction
involving the Company or its securities or assets (it being understood that the
foregoing will not restrict the Investors from tendering shares, receiving
payment for shares or otherwise participating in any such transaction on the
same basis as other stockholders of the Company, or from participating in any
such transaction that has been approved by the Board); or (ii) make, or support
any third party in making, any public proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
the Company to make a public announcement regarding any of the types of matters
set forth above in this paragraph 10(j).
11.    During the Restricted Period, the Company and the Investors will each
(and the Nokomis Group will cause the Investors to) refrain from making, and
will cause their respective Affiliates, Associates, principals, directors,
members, general partners, officers and employees not to make, any statement or
announcement that both relates to and constitutes an ad hominem attack on, or
that both relates to and otherwise disparages, impugns or is reasonably likely
to damage the reputation of, (a) in the case of statements or announcements by
any of the Investors, the Company or any of its Affiliates or subsidiaries or
any of its or their respective officers or directors or any




--------------------------------------------------------------------------------



person who has served as an officer or director of the Company or any of its
Affiliates or subsidiaries; and (b) in the case of statements or announcements
by the Company, the Investors and its and their respective Affiliates and
Associates and their respective principals, directors, stockholders, members,
general partners, officers, employees and advisors, or any person who has served
as such. The foregoing will not prevent the making of any factual statement in
any compelled testimony or production of information, whether by legal process,
subpoena or as part of a response to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.
12.    On the date of this Agreement, the Company will issue a press release in
the form attached as Exhibit A (the “Press Release”). Neither the Company nor
the Investors will (and the Nokomis Group will cause the Investors not to) make
any public statements with respect to the matters covered by this Agreement
(including, without limitation, in any filing with the SEC, any other regulatory
or governmental agency, any stock exchange or in any materials that would
reasonably be expected to be filed with the SEC) that are inconsistent with, or
otherwise contrary to, the statements in the Press Release.
13.    Within five business days of the date of this Agreement, the Company will
reimburse the Nokomis Group for its reasonable and documented out-of-pocket
expenses (up to a maximum of $10,000) incurred by the Nokomis Group in
connection with the negotiation and execution of this Agreement and all related
activities and matters.
14.    The Nokomis Group agrees that automatically and without any additional
action by any party hereto, upon the execution of this Agreement by the parties,
Nokomis Capital Master Fund, L.P. irrevocably withdraws, and will be deemed to
have irrevocably withdrawn, its nomination of candidates for election as
directors of the Company set forth in its letter to the Company dated September
21, 2015.
15.    As used in this Agreement, the term (a) “Person” will be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” will have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act and will include Persons who become
Affiliates of any Person subsequent to the date of this Agreement;
(c) “Associate” will have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act and will include Persons who become Associates of any Person
subsequent to the date of this Agreement; (d) “Voting Securities” will mean the
shares of the Company’s common stock and any other securities of the Company
entitled to vote in the election of directors, or securities convertible into,
or exercisable or exchangeable for, such shares or other securities, whether or
not subject to the passage of time or other contingencies; (e) “business day”
will mean any day other than a Saturday, Sunday or a day on which the Federal
Reserve Bank of San Francisco is closed; and (f) “beneficially own,”
“beneficially owned” and “beneficial ownership” will have the meaning set forth
in Rule 13d-3 promulgated under the Exchange Act.
16.    Each member of the Nokomis Group, severally and not jointly, represents
and warrants as to itself that (a) this Agreement has been duly authorized,
executed and delivered by it




--------------------------------------------------------------------------------



and is a valid and binding obligation of such Investor, enforceable against it
in accordance with its terms; (b) as of the date of this Agreement, none of
Investors is a party to any swap or hedging transactions or other derivative
agreements of any nature with respect to the Voting Securities; and (c) as of
the date of this Agreement, the Investors have not, directly or indirectly,
compensated or agreed to compensate the Nokomis Designee for his service as a
nominee or director of the Company with any cash, securities (including, without
limitation, any rights or options convertible into or exercisable for or
exchangeable into securities or any profit sharing agreement or arrangement) or
other form of compensation directly or indirectly related to the Company or its
securities (collectively, “Unpermitted Compensation Arrangements”). The Nokomis
Group represents and warrants that as of the date of this Agreement, it is the
beneficial owner of an aggregate of 3,679,715 shares of Voting Securities.
17.    During the Restricted Period, the Investors will not (and the Nokomis
Group will cause the Investors not to), directly or indirectly, compensate the
Nokomis Designee for his service as a nominee or director of the Company in any
way, including, without limitation, with any Unpermitted Compensation
Arrangements.
18.    The Company represents and warrants that this Agreement (a) has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms;
(b) does not require the approval of the stockholders of the Company; and
(c) does not and will not violate any law, any order of any court or other
agency of government, the Company’s Certificate of Incorporation or Bylaws, each
as amended from time to time, or any provision of any agreement or other
instrument to which the Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.
19.    The Company and the Nokomis Group each acknowledge and agree that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach hereof, (a) the non-breaching party will be entitled to injunctive and
other equitable relief, without proof of actual damages; (b) the breaching party
will not plead in defense thereto that there would be an adequate remedy at law;
and (c) the breaching party agrees to waive any applicable right or requirement
that a bond be posted by the non-breaching party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.
20.    This Agreement and the Exhibit constitute the only agreement between the
Nokomis Group and the Company with respect to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written. This Agreement is binding upon and will inure to the
benefit of the parties and their respective successors and permitted assigns.
Neither the Company nor the Nokomis Group may assign or otherwise transfer
either this Agreement or any of its rights, interests, or obligations hereunder
without the prior written approval of the other party. Any purported transfer
requiring consent without such consent is void.




--------------------------------------------------------------------------------



No amendment, modification, supplement or waiver of any provision of this
Agreement will be effective unless it is in writing and signed by the party
affected thereby, and then only in the specific instance and for the specific
purpose stated therein. Any waiver by any party of a breach of any provision of
this Agreement will not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions will not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
21.    If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, then the other provisions of this Agreement
will remain in full force and effect. Any provision of this Agreement that is
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable. The parties further
agree to replace such invalid or unenforceable provision of this Agreement with
a valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.
22.    This Agreement is governed by and will be construed in accordance with
the laws of the State of Delaware. Each of the Company and the Nokomis Group
(a) irrevocably and unconditionally consents to the personal jurisdiction and
venue of the federal or state courts located in Wilmington, Delaware; (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court; (c) agrees that it will not
bring any action relating to this Agreement or otherwise in any court other than
such courts; and (d) waives any claim of improper venue or any claim that those
courts are an inconvenient forum. The parties agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in paragraph 24, or in such other manner as may be permitted by
applicable law, will be valid and sufficient service thereof. Each of the
parties, after consulting or having had the opportunity to consult with counsel,
knowingly, voluntarily and intentionally waives any right that such party may
have to a trial by jury in any litigation based upon or arising out of this
Agreement or any related instrument or agreement, or any of the transactions
contemplated thereby, or any course of conduct, dealing, statements (whether
oral or written), or actions of any of them. No party will seek to consolidate,
by counterclaim or otherwise, any action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.
23.    This Agreement is solely for the benefit of the parties and is not
enforceable by any other Person.
24.    All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served if (i) given by
fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received; or (ii) if given by any other means, when
delivered in person, by overnight courier or two business days after being sent
by registered or certified mail (postage prepaid, return receipt requested) as
follows:




--------------------------------------------------------------------------------



(a)    If to the Company:
Telenav, Inc.
950 De Guigne Drive
Sunnyvale, CA 94085
Attn:    Loren E. Hillberg
Fax:    (408) 207-4754
with a copy (which will not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94303
Attn:    Julia Reigel
Fax:    (650) 493-6811
(b)    If to the Nokomis Group:
Nokomis Capital, L.L.C.
2305 Cedar Springs Road, Suite 420
Dallas, TX 75201
Attn:    Brett Hendrickson
Fax:    [●]
with a copy (which will not constitute notice) to:
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attn:    Steve Wolosky
Fax:    (212) 451-2222
At any time, any party may, by notice given in accordance with this paragraph to
the other party, provide updated information for notices hereunder.
25.    Each of the parties acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed this Agreement with the advice of such
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the parties will be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the




--------------------------------------------------------------------------------



parties, and any controversy over interpretations of this Agreement will be
decided without regard to events of drafting or preparation.
26.    This Agreement and any amendments hereto may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Any such counterpart, to the extent
delivered by fax or .pdf, .tif, .gif, .jpg or similar attachment to electronic
mail (any such delivery, an “Electronic Delivery”), will be treated in all
manner and respects as an original executed counterpart and will be considered
to have the same binding legal effect as if it were the original signed version
thereof delivered in person. No party may raise the use of an Electronic
Delivery to deliver a signature, or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of an Electronic
Delivery, as a defense to the formation of a contract, and each party forever
waives any such defense, except to the extent such defense relates to lack of
authenticity.
[Signature page follows.]




--------------------------------------------------------------------------------





If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement will constitute a binding agreement among
us.
Very truly yours,
TELENAV, INC.
By:    /s/ Loren E. Hillberg    
Name:    Loren E. Hillberg
Title:    General Counsel
ACCEPTED AND AGREED
as of the date written above:
NOKOMIS CAPITAL, L.L.C.
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
NOKOMIS CAPITAL ADVISORS, L.P.
By:    Nokomis Capital, L.L.C.
General Partner
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
NOKOMIS CAPITAL OFFSHORE FUND, LTD.
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Director




--------------------------------------------------------------------------------



NOKOMIS CAPITAL PARTNERS, L.P.
By:    Nokomis Capital, L.L.C.
Investment Manager
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
NOKOMIS CAPITAL MASTER FUND, L.P.
By:    Nokomis Capital, L.L.C.
Investment Manager
By:    /s/ Brett Hendrickson    
Name:    Brett Hendrickson
Title:    Manager
BRETT HENDRICKSON
/s/ Brett Hendrickson    






--------------------------------------------------------------------------------





EXHIBIT A
Form of Press Release
(see attached)




--------------------------------------------------------------------------------





Telenav Reaches Agreement with Nokomis Capital
Richard Todaro Joins Board of Directors as Independent Director


SUNNYVALE, Calif., Sept. 24, 2015 – Telenav®, Inc. (NASDAQ:TNAV), a leader in
location-based platform services, today announced that it reached an agreement
with Nokomis Capital pursuant to which the Board appointed Richard L. Todaro to
its Board of Directors.
“We are pleased to welcome Richard Todaro as a new independent director to the
Telenav Board,” said HP Jin, chairman and CEO of Telenav. “Richard is a
distinguished finance executive who will add valuable experience and perspective
to the Board. We look forward to benefitting from his perspective as we continue
to execute on our growth strategies and create value for shareholders.”
Mr. Todaro said, “I am pleased to be joining Telenav’s Board at an exciting time
for the company, with its recent announcement of a strategic partnership with
Toyota, now navigation solutions provider to three of the top-five global auto
OEMs. I look forward to working with the rest of the Board and management team
to continue to effectively position the company for the many opportunities in
the auto market and enhance value for shareholders.”
Mr. Todaro will join the Board as a Class I director, with a term expiring at
the 2016 Annual Meeting of Stockholders.
In connection with today’s announcement, Telenav has entered into an agreement
with Nokomis Capital, L.L.C. (“Nokomis”), which owns approximately 9.1% of
Telenav’s outstanding shares. Under the terms of the agreement, Telenav agreed
to welcome Mr. Todaro to the Telenav Board and Nokomis has agreed to customary
standstill and voting commitments. The complete agreement will be included as an
exhibit to the Company’s Current Report on Form 8-K to be filed with the
Securities and Exchange Commission.
About Richard L. Todaro
Mr. Todaro, CFA, has served as a director of B. Riley Financial, Inc.
(NASDAQ:RILY), a diversified provider of financial and business advisory
services, since July 2014, where he also serves as a member of its Audit
Committee. Prior to that, until March 2014, Mr. Todaro spent 20 years at Kennedy
Capital Management, Inc. (“KCM”), a provider of customized investment management
services. While at KCM, Mr. Todaro held several positions including analyst,
assistant director of research, assistant portfolio manager, portfolio manager,
vice president and member of its board of directors. Mr. Todaro spent three
years as a board member of the University of Missouri – St. Louis Finance
Department, and he currently serves as an advisory board member for Gateway
Greening, a non-profit dedicated to community development. Mr. Todaro also
served in the Air National Guard as a staff sergeant from 1992 to 1998. Mr.
Todaro received a BSBA in Finance from the University of Missouri – St. Louis
and a Master of Finance degree from Saint Louis University. Mr. Todaro is a
chartered financial analyst and has passed the Uniform Investment Advisor Law
examination.




--------------------------------------------------------------------------------



About Telenav
Telenav is a leading provider of location-based platform services. These
services consist of our map and navigation platform and our advertising delivery
platform. Our map and navigation platform allows Telenav to deliver enhanced
location-based services to developers, auto manufacturers and end users through
various distribution channels, including wireless carriers. Our advertising
delivery platform delivers highly targeted advertising services leveraging our
location expertise. Follow us on Twitter, on Facebook and on Google+.


Copyright 2015 Telenav, Inc. All Rights Reserved.


"Telenav," "Scout," and the Telenav and Scout logos are registered trademarks of
Telenav, Inc. Unless otherwise noted, all other trademarks, service marks, and
logos used in this press release are the trademarks, service marks or logos of
their respective owners.
TNAV-F
TNAV-C
Media Contact:
Kristen Berry
650-691-7318
telenav@airfoilgroup.com


Investor Relations Contact:
Cynthia Hiponia or Erin Rheaume
The Blueshirt Group for Telenav, Inc.
408-990-1265
IR@telenav.com


